Per Curiam.
Petitioner has filed verified petition- for alternative writ of mandate asking that respondent judge be commanded to do certain things with reference to an action alleged to be pending before respondent court.
As the relief sought relates to a proceeding in- an inferior court, certified copies of all proceedings, orders and. entries pertaining to the.subject matter should be set out in-the;petition or made exhibits thereto. Rule 2-35 of this Court.
As petitioner has failed to comply with this rule the petition is denied. . ....
Note.—Reported in 153 N. E. 2d 385.